Fourth Court of Appeals
                                             San Antonio, Texas
                                                    January 30, 2019

                                                 No. 04-19-00036-CV

                  IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY

                                          Original Mandamus Proceeding 1

                                                         ORDER

Sitting:             Sandee Bryan Marion, Chief Justice 2
                     Luz Elena D. Chapa, Justice
                     Beth Watkins, Justice

        On January 22, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on January 30, 2019.


                                                                            _____________________________
                                                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.

                                                                            _____________________________
                                                                            Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI07605, styled Claudia Licandro v. Liberty County Mutual Insurance
Co., pending in the 407th Judicial District Court, Bexar County, Texas. The Honorable Karen H. Pozza signed the
order at issue in this original proceeding.
2
    Dissents to the denial of the petition without requesting a response.